Title: From Thomas Jefferson to James Sullivan, 3 March 1808
From: Jefferson, Thomas
To: Sullivan, James


                  
                     Dear Sir 
                     
                     Washington Mar. 3. 08.
                  
                  Your favor of Feb. 8. covering the resolutions of the legislature of Massachusets was recieved in due time. it is a circumstance of great satisfaction that the proceedings of the government are approved by the respectable legislature of Massachusets, & especially the late important measure of the embargo. the hearty concurrence of the states in that measure will have a great effect in Europe. I derive great personal consolation from the assurances in your friendly letter that the electors of Massachusets would still have viewed me with favor as a candidate for a 3d. Presidential term. but the duty of retirement is so strongly impressed on my mind that it is impossible for me to think of that. if I can carry into retirement the good will of my fellow citizens, nothing else will be wanting to my happiness.   Your letter of Feb. 7. with a recommendation for Salem, & that of the 8th. recalling it, were both recieved. I dare say you have found that the sollicitations for office are the most painful incidents to which an Executive magistrate is exposed. the ordinary affairs of a nation offer little difficulty to a person of any experience; but the gift of office is the dreadful burthen which oppresses him. a person who wishes to make it an engine of self elevation may do wonders with it: but to one who wishes to use it conscientiously for the public good, without regard to the ties of blood or friendship, it creates enmities without number, many open, but more secret, and saps the happiness and peace of his life.
                  I pray you to accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               